DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



2.	Claims 1-19 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites in line 2 “the back surface of the wafer” is not not clear what back surface and what wafer it refers to. Appropriate correction is required.

Claim 1 recites in line 4 “..a surface of the electrostatic chuck” and in  line 8 “..an upper surface of the electrostatic chuck” is indefinite. Are these two different surfaces or refers to the same surface? Appropriate correction is required.

Claim 2 recites “..an upper surface of the electrostatic chuck” should be “the upper surface of the electrostatic chuck”. Appropriate correction is required.

Claim 8 recites in last line “..the operation” is indefinite as what operation it refers to? Appropriate correction is required.

Claim 9 recites “..a back face of the wafer” has antecedent issue and claim 8 defines “..back face of the wafer” already. Appropriate correction is required.

Claims 2-19 are also rejected being dependent on rejected claims 1, 8.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-10, 11-17, 19 are rejected under 35 U.S.C. 103 as being obvious over Wang et al (US 2019/0267218 A1) in view of Lee et al. (US PGPUB 2007/0258184 A1) and Kosakai et al. (WO 2017/126534 A1)


Regarding claim 1: Wang teaches in Fig.1, 4 about a lift pin assembly disposed in an electrostatic chuck ESC [0025], the electrostatic chuck having a cooling gas arrangement providing cooling gas at the back face of the wafer, the lift pin assembly (Fig. 4) being configured for implementing de-chucking and lifting of a wafer 107 with respect to a surface of the electrostatic chuck upon completion of a fabrication process, the lift pin assembly comprising:
a lift pin 312;
a lift pin receiving channel 313 within the electrostatic chuck;
a sealing ring provided at one end of the lift pin receiving channel at an upper surface of the electrostatic chuck proximal to the wafer, an upper surface of the sealing ring being in contact with a back face of the wafer during the fabrication process to avoid the cooling gas at the back face of the wafer from entering the lift pin receiving channel; and
a pressure control device (comprising 314, 316 [0049], Fig. 4 and MFC in Fig. 1) connected to the lift pin receiving channel, for independently controlling a gas pressure in the lift pin receiving channel [0029].

Wang does not explicitly talk about a sealing ring provided at one end of the lift pin receiving channel.

Lee teaches in Fig. 4 about a sealing ring 110 provided at one end of the lift pin 106 receiving channel and Kosakai also teaches in Fig.1-2 about a sealing ring 50 provided at one end of the lift pin 31 receiving channel 30B.


Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Lee’s and Kosakai’s’s teachings to Wang’s device to avoid temperature variation for thermal stress (Lee, [0011]) and thereby block the sneaking of plasma and avoid corrosion and life of electrostatic chuck can be extended (Kosakai, middle of page 7).


Regarding claims 3, 11: Lee, Kosakai teaches the sealing ring is integrally formed with the electrostatic chuck.

Regarding claims 4, 12: Wang teaches in Fig. 1 wherein the pressure control device comprises a gas admittance valve 134, a gas discharge valve 156, and a pressure measurement device (through MFC).

Regarding claims 5, 13, 17: Wang teaches in Fig. 5, 6wherein the lift pin receiving
channel is connected to a cooling gas source, the cooling gas source controlling, via the gas admittance valve, a flow rate of the cooling gas entering the lift pin receiving channel.

Regarding claims 6, 14: Wang teaches in Fig. 1 wherein the lift pin receiving channel is connected to a gas discharge region via the gas discharge valve 156.

Regarding claims 7, 17: Wang teaches wherein the pressure measurement device 143 [0031] measures and displays the gas pressure in the lift pin receiving channel.

Regarding claim 8: As explained in claims 1, 5 above, Wang in view of Lee and Kosakai teaches all the limitations including An electrostatic chuck for supporting and fixing a wafer during a fabrication process, the electrostatic chuck comprising:
a cooling gas delivery channel connected to a first cooling gas source via a first pressure control device (146 in Fig. 1, Fig. 5, 6);
a lift pin assembly comprising a lift pin and a lift pin receiving channel, the lift pin including a support end proximal to the wafer (Fig. 4); and
a second pressure control device 136 (Fig. 1) connected to the lift pin receiving channel, configured for independently controlling a gas pressure in the lift pin receiving channel.

Regarding claim 9: As explained in claim 1, Lee (Fig. 4) and Kosakai (Fig. 1-2)  teaches wherein the lift pin receiving channel comprises a sealing ring 110, the sealing ring being arranged proximal to a back face of the wafer, an upper surface of the sealing ring being in contact with the back face of the wafer during the fabrication process to avoid a gas at the back face of the wafer from entering the lift pin receiving channel.

Regarding claim 15: Wang teaches in Fig. 1wherein a flow-limiting device is in parallel connection with the gas discharge valve, the flow-limiting device including a flow-limiting valve and/or a flow-limiting hole.

Regarding claim 19: Wang teaches in Fig. 1 about a plasma processing apparatus, comprising a reaction chamber in which the electrostatic chuck according to any one of claim 8 is disposed.

Regarding claims 2, 10: Wang does not explicitly talk about wherein the sealing ring is a projecting portion disposed on an upper surface of the electrostatic chuck, the upper surface of the projecting portion being higher than the upper surface of the electrostatic chuck.

Lee teaches in Fig. 4 about wherein the sealing ring 110 is a projecting portion disposed on an upper surface of the electrostatic chuck (under 104), the upper surface of the projecting portion being higher than the upper surface of the electrostatic chuck.


4.	Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Wang et al (US 2019/0267218 A1) in view of Lee et al. (US PGPUB 2007/0258184 A1) and Kosakai et al. (WO 2017/126534 A1) and Avoyan et al. (US PGPUB 2015/0165492 A1)

Regarding claim 18: Wang does not explicitly talk about wherein a diameter of the support end of the lift pin is greater than a diameter of an opening of the lift pin receiving channel, such that the support end covers the opening of the lift pin receiving channel during the fabrication process, thereby avoiding the cooling gas at the back face of the wafer from entering the lift pin receiving channel.

Lee ain Fig. 4 and Avoyan teaches in Fig. 2, [0020] -[0021] about wherein a diameter of the support end of the lift pin is greater than a diameter of an opening of the lift pin receiving channel, such that the support end covers the opening of the lift pin receiving channel during the fabrication process, thereby avoiding the cooling gas at the back face of the wafer from entering the lift pin receiving channel

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Avoyan’s teachings to Wang’s device to prevent access of any media from the backside of the electrostatic chuck (Avoyan, [0021]

Response to Arguments
5.	Applicant's arguments with respect to claims 1, 8 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897